department of the treasury internal_revenue_service washington d c contact person id number telephone number lik gol ys oo s0fdollar_figure 0g gy date mar op e e0 t b significant index number third party contacts none legend x y z a b c d e fe employer_identification_number dear sir or madam we have considered your ruling_request with regard to the federal_income_tax consequences of the proposed transfer of assets from x to y x originally formed as a was recognized as exempt under sec_501 and classified as a private_foundation a was initially funded with a cash gift from z for the purpose of operating a charitable foundation exclusively for charitable scientific literary and educational_purposes its original program goal was to provide computers and internet access to public libraries serving low-income communities in the united_states initially a made grants to b an organization recognized as exempt under sec_501 and that was classified as a private_operating_foundation at that time b had a staff who helped install computer systems and train librarians expenditure_responsibility over the grants to b in accordance with sec_4945 of the a exercised code subsequently a merged with and into b in a statutory merger although b was the surviving entity in the merger it changed its name to a its sole director resigned and was replaced by the board_of directors of the a its officers resigned and were replaced by the officers of the a its articles of incorporation were amended and restated to be consistent with those of a and it adopted in their entirety the bylaws of a athen changed its name to x x is classified as a private_operating_foundation x currently conducts three dominant programs the first program is x's ongoing effort to implement its initial program goal of providing computers and internet access to public libraries serving low income communities the goal of x is to provide grants to domestic libraries as well as to make the program international in scope awarded grants to libraries to bring internet access to their patrons as well as to provide technical assistance and training for library staffs x had the second program is designed to address the imbalance in access to technology in schools by supporting and training classroom teachers in the use of computers and the internet in the educational environment x received advance approval of grant- making procedures for its program of individual grants the third program is designed to provide access to technology throughout a particular geographic area of the united_states as well as to native american reservations throughout the country this program supports x’s grant recipients through logistical support technical support training and curriculum development research_and_development and network services components x is governed by a board_of directors consisting of x's substantial_contributor z his wife c d and several independent directors d is the president and treasurer of xx and chair of the board x has an established operating structure and has its own office space and employee benefit plans z has given a number of separate gifts of stock as of the date of the ruling x holds no shares of e common_stock and it is anticipated that no additional gifts of such stock will be made fo x at no time has x held more than of the issued and outstanding_stock of e y a charitable_trust was formed by z to operate a charitable foundation exclusively for charitable religious scientific literary and educational_purposes within the meaning of sec_501 the purposes of y include providing access to technology worid health and population solutions and education and charitable giving in a particular part of the united_states the trust has been recognized as exempt from federal_income_tax under sec_501 and classified as a private_foundation within the meaning of sec_509 z the trustor is the sole trustee of y z's father f and d the president and chair of the board_of x are foundation managers to date y has operated with the services of two independent contractors and fewer than three employees it has not leased office space and it has operated with minimal management and administrative support y's primary activity is making grants to publicly supported organizations in addition to the initial gifts the trustor has given shares of e stock in a series of gifts as of the date of this ruling y holds no shares of e stock y ‘does not now hold nor has it ever held more than of the issued and outstanding_stock of e a substantial overlap in the charitable objectives of x and y has developed as the organizations have grown and developed their charitable activities and their potential grant recipients this overlap in objective and different management structures has created confusion among potential grant recipients and raised internal approval and implementation issues it is anticipated that consolidation of the two foundations into a single entity will eliminate these issues and streamline the conduct of the organizations’ common charitable objectives the combined foundation will continue to conduct all of the activities of x and y in addition as the assets of the private_foundations have grown the need for management administrative legal and accounting services has grown as well it is anticipated that if the foundations continue to operate as separate entities needless extra expenses will be incurred y which has very little formal structure to date is now beginning to hire staff and develop a management structure if the two foundations are combined y will gain a fully trained staff and the need to administer duplicative employee benefit plans will be eliminated the consolidation will also eliminate duplicative tax and administrative requirements to achieve these and other_benefits of consolidation the board_of x and the it i sec_5 anticipated that x will transfer all of its assets and liabilities including all trustee of y have decided to combine the activities and operations of xa and y into one entity grant obligations to y to minimize expenses x_and y propose to make the transfer at midnight between date and date it is intended that the transfer take place in the first moment of the new tax_year so as to permit the filing of complete year returns for both x and y for calendar tax_year to insure that y will have ownership of all transferred assets for the complete new tax_year and to avoid questions about the status of any parties to the transfer during any intermediate period dollar_figure law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and educational_purposes sec_507 of the internal_revenue_code provides in part that for purposes of this part in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intent to terminate its private_foundation_status and by paying the termination_tax under sec_507 of the code sec_509 of the code defines organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_1_507-1 of the regulations provides in part that if a private_foundation transfers all or part of its assets to one or more other private_foundations or one or more private_foundations and one or more sec_509 or organizations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 of the regulations provides in part that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization thus in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph sec_1_507-3 of the regulations provides in part that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount determined as follows such amount shall -- be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances immediately before the transfer and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances fair market vaiue shall be determined as of the time of the transfer sec_1_507-3 of the regulations provides that notwithstanding subdivision i of this subparagraph a transferee organization which is not effectively controlled within the meaning of sec_1_482-1 of the regulations directly or indirectly by the same person or persons who effectively control the transferor organization shall not succeed to an aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of the transfer sec_1_507-3 of the regulations provides in part that in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor with respect to the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation regardless of whether such person meets the dollar_figure-two percent test with respect to the transferee organization at any time sec_1_507-3 of the regulations provides in part that if a private_foundation incurs liability for one or more of the taxes imposed under chapter prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides in part that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor for purposes of chapter and sec_507 through such a transferee private_foundation shall be treated as if it were the transferor sec_1_507-1 has been revised and the term controlled is now defined in sec_1_482-1a of the regulations sec_1_482-1a defines the term controlled for purposes of the allocation of income and deductions as including any kind of control direct or indirect whether legally enforceable and however exercisable or exercised it is the reality of the control which is decisive not its form or the mode of its exercise sec_1_507-3 of the income_tax regulations provides in part that since a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization not described in sec_501 other than an organization described in sec_509 or is a taxable_expenditure under sec_4945 in order for such a transfer of assets not to be a taxable_expenditure it must be to an organization described in sec_501 other than an organization described in sec_509 or treated as described in sec_501 under sec_4947 see sec_53_4945-6 of this chapter sec_1_507-3 of the regulations provides in part that a transfer of assets is described in sec_507 if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 of the regulations provides in part that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of i the dispositions to one or more private_foundations for the taxable_year and ii where any disposition to one or more private_foundations for the taxable_year is part of a series of related dispositions made prior to the tax_year is part of a series of related dispositions made during such prior tax years the total of the related dispositions made during such prior taxable years i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year in the case of subdivision i of this subparagraph or at the beginning of the first taxable_year in which any of the series of related dispositions was made in the case of subdivision ii of the this subparagraph sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 such transfer must nevertheless satisfy the requirements of any pertinent provisions of chapter constitutes an act or failure to act which is described in sec_507 a then such transfer will be subject_to the provisions of sec_507 rather than sec_507 however if such transfer sec_4942 of the code provides that a transferor private_foundation in order to make a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 of the code to show that the transferee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the transfer received and that were paid out of the transferee's own corpus within the meaning of sec_4942 such transferee foundation's qualifying distributions must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it received the transfer revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private -7- foundation's excess qualifying distributions under sec_4942 of the code where the same persons control the transferor and the transferee foundations under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor's qualifying distributions under sec_4942 of the code sec_4943 of the code imposes an excise_tax on any private_foundation's_excess_business_holdings as defined in that section sec_4944 of the code imposes an excise_tax on a private foundation's making of any investment that jeopardizes its exempt purposes sec_4945 of the code imposes an excise_tax upon a private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its transfers to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant and post-grant reports from its grantee private_foundation on the grantees’ uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the regulations allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code the proposed transfer of ail of the assets of x to y will result in a significant disposition of the assets of x under sec_1_507-3 of the regulations accordingly the proposed transfer will constitute an other adjustment organization or reorganization within the meaning of sec_1_507-3 of the regulations therefore the transfer of all the assets of x to y will constitute a transfer described in sec_507 of the code as a transfer described in sec_507 of the code under sec_1 b and d the proposed transfer will not result in a termination of x's -8- private_foundation_status under sec_507 of the code foundation status will not be terminated as a result of the proposed transfer the tax imposed by sec_507 of the code will not apply to the proposed transfer and y will not be treated as a newly created organization because x's private the proposed transfer of assets from x to y will be a single act that will not be voluntarily consciously and knowingly committed in violation of any provision of chapter of the code nor will it be or appear to a reasonable person to be a gross violation of any of the provisions of chapter accordingly the proposed transaction will not constitute a willful and flagrant act or failure to act within the meaning of sec_1_507-1 of the regulations giving rise to liability for tax under chapter of the code both x and y have been recognized as exempt under sec_501 of the as reflected in their respective governing code and are classified as private_foundations within the meaning of sec_509 of the code the purposes of x and y documents are to operate charitable programs exclusively for charitable scientific literary and educational_purposes the transfer of the assets of x to y will not involve a change in x's purposes furthermore x's foundation status will not be terminated as a result of the transfer continue to be organized and operated exclusively for c purposes accordingly after the proposed transfer y will continue to be described in sec_501 of the code in addition after the transfer of assets from x to y will a transfer under sec_507 of the code results in the carryover of certain attributes and characteristics of the transferor organization to the transferee organization pursuant to sec_1_507-3 of the regulations the transferee foundation succeeds to the portion of the transferor’s aggregate tax_benefit as defined in sec_501 of the code in this case because x will transfer all of its assets to y in a transfer described in sec_507 of the code y will succeed to x's entire aggregate tax_benefit pursuant to sec_1_507-3 of the regulations for purposes of sec_507 of the code any person who is a substantial_contributor within the meaning of sec_507 of the code with respect to the transferor will be treated as a substantial_contributor to the transferee foundation regardless of whether such person meets the dollar_figure two percent test with respect to the transferee organization at any time accordingly the substantial contributors to x will be treated as substantial contributors to y sec_1_507-3 of the regulations provides in part that if a private_foundation incurs liability for taxes imposed under chapter of the code prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies the transferee foundation s 271e -- shall be treated as receiving the transferred assets subject_to such liability to the extent the transferor foundation does not satisfy the liability accordingly on the transfer of x's assets to y y will be responsible for ail liabilities under chapter if any to the extent that x does not satisfy such liabilities if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled within the meaning of sec_1_482-1a of the regulation directly or indirectly by the same person or persons that effectively controlled the transferor private_foundation then for purposes of chapter of the code and sec_507 through of the code such transferee private_foundation shall be treated as if it were the transferor sec_1_482-1a of the regulations defines the term controlled to include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised it is the reality of the control that is decisive y is effectively controlled by its sole trustee and substantial_contributor z and its managers f the father of z and _d x is effectively controlled by its board_of directors and its officers x's board consists of x's substantial_contributor z d and c and several independent directors pursuant to the bylaws of x the act of a majority of the board at a meeting at which there is a quorum is an act of the board and a quorum exists if one third of the directors any two directors are present z and his family along with a key_employee exercise effective_control over both y and x therefore there is a substantial continuity of control between the two foundations since y and x are effectively controlled by the same persons the proposed transfer of all of the assets of x to y will be a transfer described in sec_1 a i of the regulations and for purposes of chapter and sections of the code y will be treated as x and will succeed to x's tax_attributes under such sections of the code in the case of a transfer under sec_507 the transferee private_foundation is not treated as a newly created organization because y will not be treated as a newly created organization the transfer will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 of the code and the transfer will not give rise to net_investment_income to either x or y and therefore the transfer will not give rise to tax under sec_4940 of the code generally because y will be treated as if it is x for purposes of sec_4940 of the code the net_investment_income of x for the taxable_year of the proposed transfer will be includible in the computation of the net_investment_income of y for the taxable_year of the proposed transfer if as anticipated the proposed transfer occurs in the first moment of the year the taxable_year of the proposed transfer will be calendar_year any excise_tax payable by x under sec_4940 of the code for the dollar_figure calendar_year will remain the obligation of x and will not be included in the computation of the net_investment_income of y for either calendar years or y is an organization described in sec_501 and is not described in sec_509 accordingly it is not a disqualified_person for purposes of sec_4941 of the code therefore the transfer of assets from x to y will not be considered to be a transfer between a private_foundation and a disqualified_person and the transfer wil not constitute an act of self-dealing subject_to the excise_tax under sec_4941 of the code because y will be treated as if it were x for purposes of sec_4942 of the code y will succeed to x's qualifying_distribution requirement in the taxable_year of the transfer of all of its assets to y if the proposed transfer takes place at midnight between date and date ie in the first moment of the year the taxable_year of the proposed transfer will be calendar_year accordingly x will not be required to meet the distribution_requirements of sec_4942 of the code for the year of the transfer provided that y ‘s distributable_amount is increased by x’s distributable_amount for the year of the transfer if any and any excess qualifying_distribution carryover of x under sec_4942 of the code if any will be carried over to y and may be used b by y to meet its distribution_requirements under sec_4942 of the code as of the date of this ruling_request neither x nor y hold any e common_stock and disqualified persons with regard to x and y do not hold in the aggregate more than of the voting_stock of e therefore the asset transfer would not cause xor y to be in the position of having excess_business_holdings within the scope of sec_4943 of the code because y is an organization described in sec_501 of the code the primary purpose of the proposed transfer will be to accomplish one or more of the purposes under sec_501 of the code constitutes an adjustment organization or reorganization within the meaning of sec_1_507-3 of the regulations the production_of_income or appreciation of property will not be a significant purpose of the transfer within the meaning of sec_4944 of the code and sec_53_4944-2 of the regulations accordingly the transfer will not be considered to be an investment jeopardizing the charitable purposes of x and y within the meaning of sec_4944 of the code in addition since the proposed transfer under sec_1_507-3 of the regulations expenditure_responsibility over transferred assets need not be exercised if the transferor organization transfers all of its assets to controlled organizations as defined in sec_1_482-1 of the regulations when all net assets are transferred from one private_foundation to one or more controlled private_foundations the transferee foundation is treated as if it is the uu transferor foundation rather than as the recipient of an expenditure_responsibility grant therefore there are no expenditure_responsibility requirements that must be exercised under sec_4945 and sec_4945 of the code with respect to the transfer of assets to the transferee foundation furthermore since x will transfer all of its net assets to a controlled private_foundation within the meaning of sec_1_507-3 i of the regulations y will be treated as if it is x for purposes of sec_4945 of the code and y will expressly assume x's duties with respect to any grants for which it must exercise expenditure_responsibility accordingly since x has received advance approval of its individual grant program and y will be treated as if it were x for purposes of sec_4945 the ruling that x received from the service with regard to the grant-making program will continue in effect with respect to y reasonable and necessary administrative expenses paid to accomplish the transfer of all of x's net assets to y will result in a more efficient use of charitable resources accordingly the expenses related to the transfer if reasonable in amount will be considered as amounts used exclusively for purposes described in sec_170 of the code since this is a transfer under sec_507 y will be treated as if it were x rather than a recipient of a contribution from a controlled_corporation accordingly the legal accounting and other expenses paid_by x and y that relate to the proposed transfer will be qualifying distributions under sec_4942 and will not constitute taxable_expenditures under sec_4945 since the proposed transfer is described in sec_507 of the code y will be entitled to the benefit of the savings provisions and provisional rules applicable to x with respect to the transferred assets as set forth in sec_1_507-3 of the regulations finally if after the proposed transfer x properly notifies the service that it intends to terminate its private_foundation_status then such notice will be effective to terminate the private_foundation_status of x if at such time x has no assets x will not be liable for any termination_tax under sec_507 of the code accordingly we conclude as follows the proposed transfer of all of the assets of x to y will constitute a transfer described in sec_507 of the code and as such will not result in a termination of x's private_foundation_status under sec_507 of the code will not cause the imposition of the termination_tax described in sec_507 of the code and will not cause x to be treated as a newly created organization the proposed transfer from x to y will not constitute a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code the proposed transfer of assets from x to y will not adversely affect the tax- exempt status of either x or y under sec_501 of the code y will possess the attributes and characteristics of x specified in sec_1 a of the regulations will succeed to the entire aggregate tax_benefit of x under sec_507 of the code substantial contributors to x under sec_507 of the code will be treated as substantial contributors to y and y will be responsible for any liabilities under chapter to the extent that x does not satisfy such liabilities if any x and y are effectively controlled within the meaning of sec_1_482-1 of the regulations directly or indirectly by the same persons and pursuant to sec_1_507-3 of the code for purposes of the private_foundation_excise_taxes imposed under chapter of the internal_revenue_code and sec_507 through of the code y will be treated as if it is x a the transfer by x to y will not result in any liability for tax under sec_4940 of the code since the transfer will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 of the code because y will be treated as if it is x under sec_1_507-3 a i of the regulations for purposes of sec_4940 any investment_income of x for the taxable_year of the transfer will be includible in the computation of the net_investment_income of y for the taxable_year of the transfer b the transfer by x to y will not constitute self-dealing under sec_4941 of the code because for purposes of sec_4941 of the code the term disqualified_person does not include an organization described in sec_501 other than an organization described in sec_509 in addition such transfer will not subject x or y to tax under sec_4941 of the code c because y will be treated as if it is x under sec_1_507-3 of the regulations for purposes of sec_4942 of the code x will not be required to meet the qualifying_distribution requirements under sec_4942 of the code for the taxable_year of the transfer provided that y's distributable_amount for the year of the transfer if any is increased by x’s distributable_amount for the year of transfer if any and any excess qualifying_distribution carryover of x under sec_4942 of the code if any will be carried over to y and may be used by y to meet its distribution_requirements under sec_4942 of the code d the proposed transfer will not result in the application of sec_4943 of the code with regard to excess_business_holdings provided that none of the assets transferred would place y in the position of having excess_business_holdings e the transfer by x to y will not constitute a jeopardizing investment within the meaning of sec_4944 of the code f the transfer by x to y will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and x will not be required to exercise expenditure_responsibility with respect to the assets transferred to y y will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility grants of x the advance approval that x received from the service with regard to its grant-making program will apply to y and ‘will continue in full force and effect after the transfer of such program to y the legal accounting and other expenses_incurred by x and y in connection with this ruling_request and effectuating the proposed transfer will be considered qualifying distributions under sec_4942 of the code and will not constitute taxable_expenditures pursuant to sec_4945 of the code y will be entitled to the benefit of the savings provisions and provisional rules applicable to x with respect to the assets as set forth in sec_1_507-3 of the regulations if after the transfer of all of its assets to y x properly notifies the service of its intent to terminate the private_foundation_status of x such notice will be effective to terminate the private_foundation_status of x net assets at the time it gives notice and terminates its private_foundation_status is zero then x will not be liable for any termination_tax under sec_507 of the code if the ‘value of x's because this letter could help to resolve any questions please keep a copy of it in your permanent records this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
